UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6688



BENJAMIN SHABAZZ PEAY,

                                              Plaintiff - Appellant,

          versus

NURSE GUITON; DOCTOR LINDSEY; STEPHEN KAFTAN,

                                             Defendants - Appellees,

          and

GEORGE L. MCBANE, U. S. Marshal,

                                                           Defendant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
District Judge. (CA-94-520-2)

Submitted:   June 28, 1996                 Decided:   August 14, 1996


Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin Shabazz Peay, Appellant Pro Se. Susan Moore Lewis, COUNTY
ATTORNEY'S OFFICE, Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's orders and opinion accepting

the recommendation of the magistrate judge and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. Peay v. Guiton, No. CA-94-520-2 (M.D.N.C. July 6, 1995; Mar.
29, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                3